 



EXECUTION VERSION

 

This AGREEMENT (this “Agreement”), effective as of May 1, 2019 (the “Effective
Date”) by and among MGT Capital Investments, Inc., a Delaware corporation
(“Supplier”); 500 N 4th Street LLC, a Delaware limited liability company
(“Service Provider”); and Bit5ive LLC, a Florida limited liability company
(“Operator”, and collectively with Supplier and Service Provider, the
“Parties”), for the profit sharing agreement relating to the generation of
Bitcoin mining revenues at the designated facility (the “Facility”) located in
Coshocton, OH (the “Project”).

 

Article I
Conditions Subsequent

 

Supplier agrees to provide to Service Provider up to 1,800 (or more if agreed to
by the Parties) Bitmain S9 Bitcoin miners (each, a “Machine” and collectively
with all related equipment, material and parts, the “Hardware”) necessary to
generate Bitcoin mining revenue at the Facility. Supplier’s obligation to
continue performance of any of its obligations under this Agreement shall be
conditioned upon the satisfaction or waiver of the conditions listed below. If
any condition subsequent is not met and Supplier does not waive the condition
subsequent in writing, then Supplier shall have the right, notwithstanding the
cure provisions for Events of Default set forth in Article VI, to immediately
terminate this Agreement, and thereafter shall have no further obligation or
liability hereunder.

 

1. Service Provider shall provide the hosting capacity and electric power
infrastructure necessary to (i) operate a minimum of 1,200 Machines (the
“Initial Delivery”) at the Facility in accordance with the specifications
approved by Operator and attached hereto as Exhibit A by May 15, 2019 (the
“Initial Delivery Date”), and (ii) operate a minimum of 1,800 Machines (the
“Minimum Delivery”) at the Facility in accordance with the specifications
approved by Operator and attached hereto as Exhibit A by the later of (x) May
31, 2019 or (y) a date to be mutually agreed to by the Parties hereto upon at
least three (3) days’ prior notice by the Service Provider (such later date, the
“Minimum Delivery Date”); in each case, such that the Machines can operate in
good working order, as such is determined by the Operator in accordance with
Prudent Industry Standards (as hereinafter defined).

 

2. Service Provider shall promptly provide Supplier with access to personnel,
facilities, contracts, books, records, documentation, and any other services,
arrangements or agreements as Supplier may reasonably request to complete its
due diligence and obtain board approval with respect this Project.

 

3. For the duration of the Term of the Project, (i) Service Provider shall
promptly provide Supplier and Operator with read-only access to Service
Provider’s electronic wallet account (the “E-Wallet”) into which revenues of the
Project shall be deposited, and (ii) Operator shall promptly provide Supplier
and Service Provider with read-only access to Operator’s mining pool account.

 

4. Supplier shall have received evidence satisfactory to Supplier that Service
Provider has provided the necessary security to the electricity provider (the
“Utility”) sufficient to assure the payment of the Total Electricity Costs as
defined below (the “Utility Deposit”).

 

 

 

 

Article II
Parties’ Obligations

 

1. Supplier Obligations. The Parties hereto each agree and acknowledge that
subject to and in accordance with the terms and conditions of this Agreement,
Supplier shall be responsible for the following:

 

(a) Delivering or arranging for the delivery of a number of Machines such that
the Initial Delivery is met by the Initial Delivery Date and that the Minimum
Delivery is met by the Minimum Delivery Date;

 

(b) Replacing any Machine that Operator does not certify as in good working
order upon delivery to the Facility, or that subsequently fails to be in good
working order through no fault of Service Provider or Operator, such that in
each case, either (x) the Minimum Delivery is complied with at all times during
the Term; or (y) if the Minimum Delivery is not complied with for a continuous
period of two months, Service Provider shall be able to take sell any excess
power capacity resulting from Supplier’s failure to comply with the Minimum
Delivery and resell such excess capacity to another Person;

 

(c) Providing security and maintaining insurance for the Hardware in sufficient
amounts at all times prior to the delivery of the Hardware to the Facility;
provided, however, that Supplier at all times retains all rights, title, and
interest to and in such Hardware, other than the Bitcoin mining revenue
generated by such Hardware, which shall be subject to the profit sharing
agreements in Article III of this Agreement;

 

(d) Providing the Service Provider with a security deposit (the “Supplier
Security Deposit”) in the amount of Two Hundred Forty Thousand United States
Dollars (USD $240,000.00) to be paid in accordance with the Distribution
mechanics in Section III.1.c and to be held by the Service Provider in a
non-commingled bank account (the “Supplier Security Deposit Account”) as
security for the payment by Supplier of any damages for breaches of its
obligations hereunder as determined by a court of competent jurisdiction.

 

2. Service Provider Obligations. Service Provider shall be responsible for the
following:

 

(a) Purchasing the necessary equipment to accommodate all of the Hardware as
soon as possible and subject to Section I.1;

 

(b) Making the necessary arrangements with the Utility to provide for the
electricity, including any related infrastructure, required for the Project;

 

(c) Using its commercially reasonable efforts to enter into arrangements (i.e.,
forward selling of peak power, hedging, trading and other open market
transactions) to reduce the total electricity cost charged by the Utility for
the Project (the “Total Electricity Costs”);

 

(d) Making payments to the Utility, subject to clause (c) above, to pay in full
and on a timely basis for the electricity charges for the Project;

 

 2 

   

 

(e) Subject to Article III, allocating the Net Profits of the Project to the
appropriate Parties, including any Gross Profits (as defined below) earned prior
to the Effective Date from the use of the Hardware; and

 

(f) Providing monthly accounting and financial reporting information, and annual
tax reporting information, or as either Supplier or Operator may reasonably
request.

 

3. Operator Obligations. Operator shall be responsible for the following:

 

(a) Certifying whether the Service Provider has complied with its obligations
under Section I.1;

 

(b) Certification of the Hardware upon delivery to the Facility as to whether
such Hardware in is good working order in accordance with Section I.1;

 

(c) On-going Facility operations, including approval of the hosting capacity
provided by the Service Provider and maintenance of the Facility with Prudent
Industry Standards. “Prudent Industry Practices” means, in connection with the
design and construction of similar projects of a type and size and having
geographical and climatic attributes similar to the Project, those practices,
methods, specifications and standards of safety, performance, dependability,
efficiency and economy generally recognized by international industry members as
good and proper, and such other practices, methods or acts which, in the
exercise of reasonable judgment by those reasonably experienced in the industry
in light of the facts known at the time a decision is made, would be expected to
accomplish the result intended at a reasonable cost and consistent with
applicable laws, reliability, safety and expedition. Prudent Industry Practices
are not intended to be limited to the optimum practices, methods or acts to the
exclusion of all others, but rather to be a spectrum of good and proper
practices, methods and acts;

 

(d) Maintenance of the Hardware after delivery to the Facility such that all
Hardware in good working order as such is determined by the Operator in its sole
discretion in accordance with Prudent Industry Standards.

 

Article III
Allocations of Profit; Expenses

 

1. Determination and Disbursements of Profits. Any Bitcoin mining revenues
generated by any of the Hardware commencing on the Effective Date (the
“Revenues”) shall be directed to the E-Wallet of the Service Provider. Subject
to the prior written consent of both Supplier and Operator (the
“Authorization”), Service Provider shall, on at least a monthly basis,
distribute such Revenues in accordance with the following (the “Disbursements”):

 

(a) First, out of the Revenues of the Project, the Service Provider shall pay
the Total Electricity Costs to the Utility (any such remaining amounts, the
“Gross Profits”);

 

(b) Second, to the Operator, the Service Provider shall pay 10% of Gross Profits
(such amounts remaining after the payment to the Operator, the “Net Profits”);

 

 3 

   

 

(c) Third, the Net Profits shall be split such that 10% of the Gross Profits
shall be paid to the Supplier, 40% of the Gross Profits shall be paid to the
Service Provider, and 40% of the Gross Profits shall be paid into the Supplier
Security Deposit Account, until such time that the Supplier Security Deposit is
paid in full (the “Supplier Deposit Fulfillment Date”): and

 

(d) Subsequent to the Supplier Deposit Fulfillment date, the Disbursements in
Section III.1.c. shall be amended such that the Net Profits (after the
Disbursements in Section III.1.a and III.1.b) shall be split equally by the
Service Provider and the Supplier.

 

2. All amount due under this Article are due and payable on a monthly basis by
the Service Provider promptly and not more than five business days after the
Authorization. In addition to its termination rights, Supplier, in Supplier’s
sole discretion, may change payment terms if Service Provider becomes delinquent
on any payments due and owing under this Agreement. All overdue payments, for
all charges, including damages and losses, shall bear interest at the lesser of
[18]% per annum or the highest amount otherwise allowed by law without prejudice
to Supplier’s rights, including without limitation Supplier’s right contained in
Article VI to terminate this agreement for non-payment.

 

Article IV
Security and Insurance

 

1. Security of Hardware and Safety. From and after the date the Hardware is
delivered to the Facility, (i) Service Provider shall take all commercially
reasonable steps to physically protect the Hardware from damage, ordinary wear
and tear (as determined by the Operator in accordance with Prudent Industry
Practices) excepted; and (ii) Operator shall take all commercially reasonable
steps to protect the Hardware from damage from use, ordinary wear and tear (as
determined by the Operator in accordance with Prudent Industry Practices)
excepted, including, without limitation, wrap and seal all Hardware in a manner
that would ensure the security and protection of the same from the elements,
including dust and moisture, and from damage due to any other cause. Both
Service Provider and Operator shall use the same care to protect the Hardware at
any time in its possession or under its control as an ordinarily prudent person
operating a project of a size and nature similar to the Project would use with
its own property, but in any event shall not use less than reasonable care, and
shall be responsible for any damage to such property due to any failure to
comply with the provisions of this Section IV. 1. Any costs relating to the
physical security of the Hardware while at the Facility shall be borne by the
Service Provider.

 

2. Service Provider shall, at Service Provider’s own expense and for all
relevant periods, maintain: (i) commercial general liability insurance to
protect Service Provider and Supplier against damage to property or persons from
the operation, handling and use of the Hardware with minimum coverage of
$1,000,000.00 per occurrence/$2,000,000.00 general aggregate, (ii) broad form
property insurance covering the Hardware at the replacement value as determined
by the Supplier (the “Replacement Value”); and, (iii) if a third party is
hauling the Hardware, all risk cargo insurance, at the Replacement Value, (iv)
workers compensation insurance for Service Provider’s employees in amounts
required by the laws of the state in which the work is performed, and (v) such
other insurance as may be reasonably requested by Supplier. Other than with
respect to any workers’ compensation insurance, Service Provider shall cause its
insurer to issue an endorsement (reasonably acceptable to each of Supplier and
Operator) identifying that each of Supplier and Operator is an “Additional
Insured” party and that all insurance identified in this paragraph shall be
primary to that of Supplier and Operator to the extent of Service Provider’s
obligations herein and that Supplier, Operator and their respective insurers
agree to waive their subrogation rights with respect thereto. Service Provider
shall provide thirty (30) days’ advance written notice to each of Supplier and
Operator of any material change or the termination of any such policy prior to
change or cancellation. Failure to provide the requisite insurance shall not be
deemed as a waiver of this provision.

 

 4 

   

 

3. Supplier shall, at Supplier’s own expense and for all relevant periods,
maintain (i) commercial general liability insurance to protect Supplier against
damage to property or persons from a defect in any Hardware existing before its
delivery to the Facility, with minimum coverage of $1,000,000.00 per
occurrence/$2,000,000.00 general aggregate, and (ii) special form property
insurance for business interruption as a result of physical damage to hardware
or software and physical damage or loss to any software, data or media contained
on the Hardware caused by a defect in any Hardware existing before its delivery
to the Facility. Supplier shall cause its insurer to issue an endorsement
(reasonably acceptable to each of the Service Provider and Operator) identifying
that each of the Service Provider and Operator are “Additional Insured” parties
as their interests may appear and that all insurance identified in this
paragraph shall be primary to that of Service Provider and Operator to the
extent of Supplier’s obligations herein and that Service Provider, Operator and
their respective insurers agree to waive their subrogation rights with respect
thereto. Supplier shall provide thirty (30) days’ advance written notice to each
of Service Provider and Operator of any material change or the termination of
any such policy prior to change or cancellation. Failure to provide the
requisite insurance shall not be deemed as a waiver of this provision.

 

4. Operator shall, at Operator’s own expense and for all relevant periods,
maintain (i) commercial general liability insurance to protect Operator against
damage to property or persons resulting from the operation of the Hardware after
its delivery to the Facility, with minimum coverage of $1,000,000.00 per
occurrence/$2,000,000.00 general aggregate, and (ii) broad form property
insurance for business interruption as a result of physical damage to the
Hardware and/or any other personal property or equipment at the Facility caused
by the operation of the Hardware after its delivery to the Facility. Operator
shall cause its insurer to issue an endorsement (reasonably acceptable to each
of Supplier and Service Provider) identifying that each of Service Provider and
Supplier are “Additional Insured” parties as their interests may appear and that
all insurance identified in this paragraph shall be primary to that of the
Supplier and Service Provider to the extent of Operator’s obligations herein and
that Service Provider, Supplier and their respective insurers agree to waive
their subrogation rights with respect thereto. Operator shall provide thirty
(30) days’ advance written notice to each of Service Provider and Supplier of
any material change or the termination of any such policy prior to change or
cancellation. Failure to provide the requisite insurance shall not be deemed as
a waiver of this provision.

 

 5 

   

 

Article V
Limitations on Liability and Indemnification

 

1. Warranty. Supplier has selected the Hardware to be delivered hereunder for
its own purposes; and upon such delivery at the Facility, Operator has certified
the good working order of the Machines. SUPPLIER EXPRESSLY ACKNOWLEDGES THAT
SERVICE PROVIDER HAS NOT INSPECTED OR CAUSE TO BE INSPECTED THE MACHINERY AND
HARDWARE FOR ANY PATENT OR LATENT DEFECTS AND EXPRESSLY AGREES THAT SERVCE
PROVIDER WOULD NOT BE ENTERING INTO THIS AGREEMENT WITHOUT SUCH CERTIFICATION
FROM OPERATOR. Supplier acknowledges and agrees that, in addition to any other
obligation it may have under this Agreement, it is obligated to either repair or
replace (at the discretion of Supplier) any Hardware not performing in good
working order as certified by the Operator, subject to Section II.1.b herein.

 

2. Overall Limitation of Liability. Notwithstanding anything to the contrary
contained herein, in no event shall a Party and its affiliates be liable, alone
or in the aggregate, to the other Parties for any damages, claims, demands,
suits, causes of action, losses, costs, expenses and/or liabilities in excess of
an amount equal to one hundred percent (100%) of the amounts received by such
Party under Article III (the “Maximum Liability”), regardless of whether such
liability arises out of breach of contract, guaranty or warranty, tort, product
liability, indemnity, contribution, strict liability or any other legal theory.
Any damages, claims, demands, suits, causes of action, losses, costs, expenses
and/or liabilities of a Party and its affiliates arising under this Agreement
shall be applied towards the foregoing aggregate liability cap (i.e., shall
reduce such Party’s liability under this Agreement on a dollar for dollar
basis).

 

3. Consequential Damages. Notwithstanding anything to the contrary contained in
this Agreement, the Parties hereto waive all claims against each other (and
against the parent companies and Affiliates of each, and their respective
members, shareholders, officers, directors, agents and employees) for any
consequential, incidental, indirect, special, exemplary or punitive damages
(including loss of actual or anticipated profits, revenues or product; loss by
reason of shutdown or non-operation; increased expense of operation (subject to
Section II.2.c), borrowing or financing; loss of use or productivity; and
increased cost of capital) arising out of this Agreement; and, regardless of
whether any such claim arises out of breach of contract, guaranty or warranty,
tort, product liability, indemnity, contribution, strict liability or any other
legal theory, and each Party hereto hereby releases the other Parties from any
such liability.

 

4. Releases Valid in All Events. Except in cases of fraud, the Parties intend
that the waivers and disclaimers of liability, releases from liability,
limitations and apportionments of liability, and indemnity and hold harmless
provisions expressed throughout this Agreement shall apply even in the event of
the negligence (in whole or in part), strict liability, tort liability, fault or
breach of contract (including other legal bases of responsibility such as
fundamental breach) of the Party whose liability is released, disclaimed or
limited by any such provision, and shall extend to such Party’s affiliates and
their respective partners, shareholders, directors, officers, employees and
agents. Notwithstanding anything herein to the contrary, no waiver, disclaimer,
release, limitation or indemnity shall apply or be effective in the event of the
willful misconduct, gross negligence or criminal act of the Party attempting to
enforce such provision.

 

 6 

   

 

5. INDEMNIFICATION. EACH PARTY HERETO (“INDEMNITOR”) SHALL RELEASE, INDEMNIFY,
DEFEND AND HOLD HARMLESS THE OTHER PARTIES (“INDEMNITEES”) AGAINST ANY CLAIM,
DEMAND, LOSS, DAMAGE, LIABILITY, LAWSUIT, CAUSE OF ACTION, JUDGMENT, PENALTY
AND/OR EXPENSE (INCLUDING, BUT NOT LIMITED TO, ATTORNEYS’ FEES, COURT COSTS AND
OTHER COSTS OF SUIT), EACH AS INCURRED, ON ACCOUNT OF PROPERTY DAMAGE OR LOSS,
OR PERSONAL INJURIES (INCLUDING ILLNESS, DISABILITY OR DEATH) RESULTING FROM THE
OPERATION, USE OR HANDLING OF THE HARDWARE OR EQUIPMENT OR SERVICES PROVIDED
HEREUNDER, TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE, FRAUD OR WILFUL
MISCONDUCT OF THE INDEMNITOR OR ITS AGENTS AND TRANSFEREES. SUPPLIER SHALL ALSO
INDEMNIFY THE SERVICE PROVIDER FOR ANY EXPENSES INCURRED ON ACCOUNT OF ANY
CURRENT AND ON-GOING INVESTIGATION RELATING TO THE SUPPLIER BY THE SECURITIES
AND EXCHANGE COMMISSION.

 

6. Survival. The provisions of this Article shall survive the termination or
expiration of this Agreement.

 

Article VI
Events of Default and Termination

 

1. Term. The term of this Agreement shall be the earlier of (x) two years, or
(y) when the Parties determine that the Bitcoin mining business at the Facility
is uneconomic. For the avoidance of doubt, the Parties hereby agree that Gross
Profits equivalent to less than USD $1.00 for a continuous period of two months
shall be deemed “uneconomic”.

 

2. Service Provider Events of Default. If any of the following events (each, an
“Service Provider Event of Default”) occurs:

 

(a) Service Provider fails to make payment in accordance with the terms of this
Agreement and such failure continues for a period of five (5) business days,

 

(b) Service Provider becomes bankrupt, insolvent or makes an assignment for the
benefit of its creditors,

 

(c) Service Provider fails to maintain the insurance required by Article IV,

 

(d) Service Provider breaches or fails to comply with its obligations under
Article II,

 

(e) Service Provider violates any material provision of this Agreement,

 

(f) the Hardware is lost, damaged, stolen, destroyed or seized by a governmental
agency after it had been placed at the Facility in the possession of Service
Provider but prior the termination of this Agreement, or

 

 7 

   

 

(g) a Force Majeure Event that lasts longer than three weeks. “Force Majeure
Event” means any event which is not within the reasonable control of the Party
affected, and with the exercise of due diligence, could not reasonably be
prevented, avoided or removed by such Party, and does not result from such
Party’s negligence or the negligence of its agents, employees or subcontractors,
which causes the Party affected to be delayed, in whole or in part, or unable to
partially or wholly perform its obligations under this Agreement (other than a
lack of funds or finances or any obligation for the payment of money),
including: natural disasters; landslides; drought; fire; flood; wind shear;
earthquake; lightning; hail; hurricanes; tornados; tsunamis; ice and ice storms;
perils of sea; volcanic activity; epidemic; war (whether declared, undeclared or
threatened) or other armed conflict; acts of God; riot; explosions; civil
disturbance; sabotage; strikes, lockouts or labor disputes (except for strikes,
lockouts or labor disputes isolated to the Party claiming a Force Majeure
Event); vandalism; terrorism or threats of terrorism; blockades. Force Majeure
Events shall not include (a) a Party’s financial inability to perform under this
Agreement, (b) a failure of equipment except if caused by a Force Majeure Event,
(c) unavailability of spare parts except if caused by a Force Majeure Event or
(d) sabotage by employees, agents or any subcontractors of the Party claiming
the Force Majeure Event;

 

then Supplier may at its option, after three days’ notice in writing of such
event exercise, without further notice, any one or more of the following
options: (i) suspend its performance of its obligations, (ii) terminate this
Agreement, (iii) retrieve the Hardware wherever it may be found without becoming
liable for trespass, and/or, (iv) in addition to any other remedies Supplier may
have, recover all amounts due together with any damages for injury to the
Hardware and all expenses incurred in recovering, retrieving or repossessing the
Hardware.

 

The Parties acknowledge and agree that because of the unique nature of the
Hardware, it is impracticable or extremely difficult to determine with precision
the amount of damages that would or might be incurred by Supplier as a result of
Supplier terminating this Agreement due to an Service Provider Event of Default.
It is understood and agreed by the Parties that (A) Supplier shall be damaged by
such termination, (B) it would be impracticable or extremely difficult to fix
the actual damages resulting therefrom, (C) any sums which would be payable
under this paragraph are in the nature of liquidated damages, and not a penalty,
and are fair and reasonable, and (D) each such payment represents a reasonable
estimate of fair compensation for the losses that may reasonably be anticipated
from such termination.

 

3. Supplier Events of Default. If any of the following events (each, a “Supplier
Event of Default”) occurs:

 

(a) Subject to Section II.1.b, Supplier fails to take commercially reasonable
steps to repair or replace any defective Hardware in accordance with the terms
of this Agreement and such failure continues for a period of five (5) business
days;

 

(b) Supplier becomes bankrupt, insolvent or makes an assignment for the benefit
of its creditors;

 

(c) Supplier violates any material provision of this Agreement,

 

(d) a material portion of the Hardware is seized by a governmental agency or
pursuant to the order or ruling of a governmental or judicial authority due to
Supplier’s ownership thereof delivery at the Facility but prior the termination
of this Agreement; or

 

(e) a Force Majeure Event that lasts longer than three weeks;

 

 8 

   

 

then Service Provider may at its option, after three days’ notice in writing of
such event exercise, without further notice, any one or more of the following
options: (i) suspend its performance of its obligations under Article III hereof
with respect to payments to Supplier, (ii) terminate this Agreement, and/or,
(iii) in addition to any other remedies Service Provider may have, recover all
amounts due from Supplier hereunder.

 

Article VII
General Provisions

 

1. Confidentiality. Unless required by law, each Party shall keep all
information submitted by each other Party confidential, regardless of whether
said information is marked “Confidential”. Each Party acknowledges the
confidential and proprietary nature thereof and shall maintain its
confidentiality, only use the confidential information for the purpose thereof,
provide such confidential information only to those employees and other parties
with the need to know and require all such individuals to be bound by the terms
contained herein. These restrictions on use and disclosure shall not apply to
any information (i) independently developed by a Party, as evidenced by
documentation in its possession, or which is lawfully received free of
restriction from another source having the right to so furnish such information;
(ii) after it has become generally available to the public without breach of
this Agreement by a Party; or (iii) ordered or required to be released pursuant
to applicable law, regulation, or a verifiable court order, provided that each
other Party has been given notice of and, to the extent possible, an opportunity
to contest such order. All copyrights, patents, trade secrets, or other
intellectual property rights associated with any ideas, concepts, techniques,
inventions, processes, designs, works of authorship or other know how developed
or created by Supplier prior to or during the term of this Agreement, or
developed jointly with the other Parties, shall belong exclusively to Supplier.
Supplier shall have the exclusive right to, and shall bear all of the costs of,
acquiring intellectual property rights, such as patents and copyrights, for any
inventions or developments associated with this Agreement and the work or
derivative work developed as a result thereof.

 

2. No Assignment. No Party hereto may assign its rights and obligations under
this Agreement without the prior written consent of the other Party; provided,
however, that any Party may assign its rights and obligations hereto to any
wholly owned subsidiary of such Party without the consent of the other Parties.

 

3. Notices. Any notice or invoice required or authorized to be given hereunder
or any other communications between the Parties provided for under the terms of
this Agreement shall be in writing (unless otherwise provided) and shall be
served personally or by reputable next Business Day express courier service or
by email transmission addressed to the relevant Party at the address stated
below or at any other address notified by that Party to the other as its address
for service. Any notice so given personally shall be deemed to have been served
on delivery, any notice so given by express courier service shall be deemed to
have been served the next Business Day after the same shall have been delivered
to the relevant courier, and any notice so given by email transmission shall be
deemed to have been served on transmission and receipt of confirmation of
successful transmission during normal business hours. As proof of such service
it shall be sufficient to produce a receipt showing personal service, the
receipt of a reputable courier company showing the correct address of the
addressee or an activity report of the sender’s network showing the confirmation
of successful transmission.

 

 9 

   

 

4. Governing Law. This Agreement and all matters arising hereunder or in
connection herewith shall be governed by, interpreted under, construed and
enforced in accordance with the law of the State of Delaware, without regard to
the choice of law principles.

 

5. Consent to Jurisdiction. Each of the Parties hereby irrevocably consents and
agrees that any legal action or proceedings brought to enforce any arbitral
award granted pursuant to may be brought in the United States or New York state
courts located in the borough of Manhattan, City of New York and by execution
and delivery of this Agreement, each of the Parties hereby (i) accepts the
jurisdiction of the foregoing courts for purposes of enforcement of any such
arbitral award, (ii) irrevocably agrees to be bound by any final judgment (after
any appeal) of any such court with respect thereto, and (iii) irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of venue of any suit, action or proceedings with
respect hereto brought in any such court, and further irrevocably waives to the
fullest extent permitted by law any claim that any such suit, action or
proceedings brought in any such court has been brought in an inconvenient forum.
Each of the Parties agrees that a final judgment (after any appeal) in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner to the extent
provided by law.

 

6. WAIVER OF JURY TRIAL. SOLELY TO THE EXTENT ALLOWABLE UNDER APPLICABLE LAW,
EACH PARTY HEREBY, TO THE FULLEST EXTENT PERMITTED BY LAW, WAIVES ITS RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT.

 

7. Amendments; Waivers and Consents. No amendment of any provision of this
Agreement will be valid unless the same will be in writing and signed by all
Parties. No waiver of, or consent to departure from, any provision of this
Agreement, or of or from any default, misrepresentation, or breach of warranty
or covenant hereunder, whether intentional or not, will be valid unless the same
will be in writing and signed by the Party making such waiver or consent; nor
will such waiver or consent be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
default, misrepresentation, or breach of warranty or covenant.

 

8. Entire Agreement. This Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof and thereof and supersede all
prior and contemporaneous discussions, agreements and commitments between the
Parties with respect thereto, and any prior and contemporaneous confidentiality
agreements executed by the Parties in respect of the transactions contemplated
by this Agreement, and there are no agreements or understandings between the
Parties respecting the subject matter hereof or thereof, whether oral or
written, other than those set forth herein or therein and neither Party has
relied upon any representation, express or implied not contained in this
Agreement.

 

 10 

   

 

9. No Partnership Created. Each Party is an independent contractor and nothing
contained herein shall be construed as constituting any relationship with the
other Parties other than that of independent contractors, nor shall it be
construed as creating any relationship whatsoever between any of the Parties,
including employer/employee, partners or joint venture parties.

 

10. Survival. All provisions of this Agreement that are expressly or by
implication to come into or continue in force and effect after the expiration or
termination of this Agreement shall remain in effect and be enforceable
following such expiration or termination. The provisions of this shall survive
expiration or termination of this Agreement.

 

11. Further Assurances. Each Party agrees to provide such information, execute
and deliver any instruments and documents and to take such other actions as may
be necessary or reasonably requested by any other Party which are not
inconsistent with the provisions of this Agreement and which do not involve the
assumptions of obligations other than those provided for in this Agreement, in
order to give full effect to this Agreement and to carry out the intent of this
Agreement.

 

12. Counterparts. This Agreement may be executed by the Parties in one or more
counterparts, all of which taken together, shall constitute one and the same
instrument. The facsimile and digital signatures of the Parties shall be deemed
to constitute original signatures, and facsimile and digital copies hereof shall
be deemed to constitute duplicate originals.

 

13. Headings. The headings to Articles, Sections and Exhibits of this Agreement
are for ease of reference only and in no way define, describe, extend or limit
the scope of intent of this Agreement or the intent of any provision contained
herein. Similarly, the references to “Service Provider”, “Operator” and
“Supplier” in this Agreement are shorthand used for convenience only.

 

14. No Rights in Third Parties. Except as otherwise expressly provided herein,
this Agreement and all rights hereunder are intended for the sole benefit of the
Parties hereto and shall not imply or create any rights on the part of, or
obligations to, any other Person.

 

15. Severability. The invalidity of one or more phrases, sentences, clauses,
Sections or Articles contained in this Agreement shall not affect the validity
of the remaining portions of this Agreement so long as the material purposes of
this Agreement can be determined and effectuated.

 

16. Joint Effort. Preparation of this Agreement has been a joint effort of the
Parties and the resulting document shall not be construed more severely against
one of the Parties than against the other. Any rule of construction that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement, or any amendments or Exhibits hereto.

 

17. Effectiveness. This Agreement shall be effective on, and shall be binding
upon, the Parties hereto upon the full execution and delivery of this Agreement,
as of the Effective Date.

 

18. English Language Documents. Any document, manual, certificate or notice
required or authorized to be given hereunder for the operation of the Project
shall be provided in the English language.

 

19. Notices, Consents and Approvals in Writing. Except as otherwise expressly
provided herein, any consents, authorizations, notices and approvals
contemplated herein shall be in writing.

 

[SIGNATURES FOLLOW]

 

 11 

   

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the duly
authorized representatives of the Parties hereto as of the date first written
above.



 

[ex10-1_001.jpg]

 

 Bit5ive LLC, as Operator

  [ex10-1_002.jpg]

 

 12 

   

